Luke, J.
The plaintiff sued upon a promissory note, and the defendant pleaded that the note was given to suppress a criminal prosecution against one Hudson, an employee in the plaintiff’s office, who was alleged to be short in his accounts; and, further, that it was given with the express understanding that Hudson would be retained in the employ of the plaintiff, and that a certain sum would be deducted monthly from his salary and applied to the note, until payment of the note in full, but that immediately after the note was given he was peremptorily discharged from the plaintiff’s employment. The evidence for the plaintiff, if believed by the jury, would have authorized a verdict for it, and the evidence for the defendant would have authorized a verdict for him. The jury believed the defendant’s side of the case and found a verdict in accordance therewith. This verdict has the approval of the trial judge. The charge of the court was full and fair and submitted clearly the issues raised by the pleadings, and is not subject to the criticisms urged. For no reason assigned was it error to overrule the motion for a new trial. See McConnell v. Cherokee National Bank, 18 Ga. App. 52 (88 S. E. 824), and cases cited: Jones v. Dannenburg, 112 Ga. 426 (37 S. E. 729, 52 L. R. A. 271); Wilson v. Carter, 4 Ga. App. 349 (61 S. E. 494).

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.